Prospectus Supplement No. 4 Filed Pursuant to Rule 424(b)(7) (to Prospectus dated May 23, 2007) Registration No. 333-143197 $260,000,000 2.00% Convertible Senior Notes due 2012 This prospectus supplement supplements the prospectus dated May 23, 2007, as supplemented by the prospectus supplements dated June 22, 2007, July 20, 2007 and August 20, 2007 relating to the resale by certain selling securityholders of our 2.00% Convertible Senior Notes due 2012 (the "notes") and the shares of our common stock issuable upon conversion of the notes. The prospectus dated May 23, 2007, as supplemented by the prospectus supplements dated June 22, 2007, July 20, 2007 and August 20, 2007, is referred to herein as the “prospectus.” You should read this prospectus supplement in conjunction with the prospectus. This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus. Investing in the notes or our common stock issuable upon conversion of the notes involves risks that are described in the “Risk Factors” section of the prospectus and the risk factors incorporated therein by reference from our annual and quarterly reports filed with the Securities and Exchange Commission, or SEC. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 19, 2007. SELLING SECURITYHOLDERS The information in the prospectus in the table under the caption "Selling Securityholders" is amended by: ▪ replacing the information included therein regarding the selling securityholders identified in the first column of the "Revised Information Regarding Selling Securityholders" table below with the information set forth in the "Revised Information Regarding Selling Securityholders" table below; and ▪ adding the information in the below "Additional Selling Securityholders" table regarding certain selling securityholders. The information set forth below is based on information previously provided by or on behalf of the selling securityholders. Information concerning the selling securityholders may change from time to time. The selling securityholders may from time to time offer and sell any or all of the securities under the prospectus (as amended and supplemented hereby).
